IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

PATRICK E. CLARK, Former                   NOT FINAL UNTIL TIME EXPIRES TO
Husband,                                   FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
      Appellant,
                                           CASE NO. 1D14-4660
v.

CHARLOTTE A. CLARK, Former
Wife,

      Appellee.

_____________________________/

Opinion filed November 9, 2015.

An appeal from the Circuit Court for Walton County.
W. Howard LaPorte, Judge.

Rhonda S. Clyatt, Panama City, for Appellant.

James C. Campbell and Clark H. Henderson of Campbell & Henderson, PLLC,
Shalimar, for Appellee.




PER CURIAM.

      DISMISSED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.